DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an Allowability Notice in response to amendment filed on 26 July 2021.  The present application claims 1, 3-20, submitted on 26 July 2021 are in condition for allowance. Applicants' cancelation of claim 2, indicated on 08 September 2021 has been acknowledged.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pasquale Musacchio on 08 September 2021.
The application has been amended as follows: 
Regarding claim 1, “the perforating or cutting positions.” should now be “the perforating or cutting positions; and wherein the first and second shafts are rotated by first and second motors, respectively.”
Claim 2 is now canceled.
Regarding claim 3, “The head according to claim 2” should be “The head according to claim 1”.

Allowable Subject Matter
Claims 1, 3-20 are allowed. Independent Claim 1 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 1 includes, amongst other limitations, a head for a horizontal flow wrapper packaging machine to form a bandolier of product packages. The head comprise a first rotatable shaft that includes a plurality of knife elements and crimping elements on the rotating shaft. The head also includes a second rotatable shaft that includes a plurality of corresponding elements that enables the bandolier of products to be either perforated or cut with relations to the change of rotational speed of either the first shaft or second shaft. Such an rotational shaft that includes a crimping element and knife element to enable the packaging machine to perforate or cut the bandolier of product packages with relations to the change of rotational speed of either the first or second shaft is not disclosed or suggested by the prior art. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731